Barrett, T.
I concur in the opinion of Mr. Justice Daniels. If the • claim made in Paine v. Noble were confined to the mere assertion of prior equities, I think the defendant would have been compelled to take, for the plaintiff is clearly the grantee of a bona fide purchaser for value. But the averments of the complaint in that suit raise a question of sanity; and, although these averments are connected with charges of fraud and duress, yet an independent finding of actual insanity may possibly be made. At all events, the defendant should not be called upon to take that risk. If forgery of the original deed were averred, it would be plain enough that the defendant should not be required to take. .It seems, however, that under the rule laid down in Van Deusen .v. Sweet, 51 N. Y. 383, the effect of a finding tiiat John Paine was non compos mentis would be very much the same in effect, namely, that the deed was not merely voidable, but void. That would at least put the defeated party under the necessity of showing that the original sale was for the benefit of the lunatic or his .estate, was made in good faith, and without knowledge of his condition, and that the party who made it cannot be put in statu quo. Johnson v. Stone, 35 Hun, 383. The possibility of this burden should not be put upon the defendant. She is entitled to a title which shall protect her from annoying, even if unsuccessful, litigation.